Citation Nr: 1740309	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hip disabilities, to include as secondary to service-connected feet disabilities.

2. Entitlement to service connection for a vascular disability of the bilateral feet other than Raynaud's syndrome, claimed as calcifications of the arteries of the feet, to include as secondary to service-connected Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	Lisa J. Palmer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to May 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

The Veteran testified at a local hearing conducted by a Decision Review Officer in March 2011.  In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the evidentiary record.

These matters were remanded by the Board in February 2016.

In the September 2009 claim, the Veteran's former representative stated the Veteran is seeking service connection for calcification of the arteries of the bilateral feet.  The medical evidence of record includes a vascular lab report which noted diminished toe PPG pulsations bilaterally.  The Veteran also contends that the disability for which she is seeking service connection is manifested by bilateral foot pain, burning, aching, numbness, and changes in color and temperature of her feet.  Accordingly, the Board has characterized the issue as entitlement to service connection for a vascular disability of the bilateral feet other than Raynaud's syndrome, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In a May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for degenerative joint disease of the left and right knees.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for bilateral knee disabilities is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In July 2016, VA received a notice of disagreement with the initial noncompensable disability ratings for the now service-connected left and right knee disabilities.  In a March 2017 rating decision, the AOJ combined the evaluation of degenerative joint disease of the bilateral knees with degenerative joint disease of the thoracolumbar spine with spondylosis and granted a disability rating of 10 percent, effective April 12, 2016.  In a March 2017 statement of the case, the AOJ denied entitlement to compensable disability ratings for the service-connected left and right knee disabilities for the period of May 16, 2011 to April 12, 2016, and denied entitlement to a disability rating in excess of 10 percent for bilateral knee degenerative joint disease from April 12, 2016.  VA has not received a substantive appeal regarding these issues.  Accordingly, the Board finds the Veteran did not perfect an appeal as to these issues, and thus, they are not currently before the Board.

The issue of entitlement to service connection for a vascular disability of the bilateral feet other than Raynaud's syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of bilateral hip disabilities.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA treatment records, and identified and available private treatment records have been associated with the evidentiary record.  

In the February 2016 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine if she suffers from bilateral hip disabilities that are caused or aggravated by her service-connected foot disabilities.  The Veteran was afforded a VA examination of her hips in April 2016.  In a February 2017 statement, the Veteran's representative contends the April 2016 VA examiner's conclusion regarding a diagnosis of Raynaud's syndrome in the Veteran's feet was in direct opposition to the evidence of record, and because her conclusion regarding the current diagnoses for the Veteran's feet was erroneous, any examination and opinion offered by the April 2016 VA examiner is inadequate.  

The Board finds the April 2016 VA hip examination report and opinion are adequate upon which to base a decision.  The April 2016 VA hip examination report indicates the VA examiner reviewed the evidentiary record.  She also noted the Veteran's reports regarding the history of her bilateral hip symptoms, and these reports appear to be consistent with the Veteran's November 2015 testimony before the Board, as well as the other medical evidence of record.  Further, the report indicates the April 2016 VA examiner performed a thorough examination of the Veteran's bilateral hips, and neither the Veteran nor her representative has contended otherwise.  Because the April 2016 VA examination report indicates consideration of the evidentiary record, a medical history consistent with the evidence of record, and a thorough examination of the Veteran's hips, the Board concludes the April 2016 VA hip examination report and opinion are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given the April 2016 VA hip examination report and opinion, and the readjudication of the claim in January 2017 based upon all the evidence of record, the Board finds there has been substantial compliance with its February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends she has current bilateral hip disabilities related to an altered gait caused by her service-connected feet disabilities.  See November 2015 videoconference hearing testimony.  However, the Board finds that the preponderance of the competent and credible evidence of record is against finding the Veteran has a diagnosis of bilateral hip disabilities at any time during the appeal period.

The Veteran's service treatment records do not include any complaints, treatment, or diagnoses related to the Veteran's hips.  In the May 2002 separation Report of Medical History the Veteran noted swollen or painful joints, as well as bone, joint, or other deformities.  However, the Veteran indicated these complaints were related to her ankles and feet.  The May 2002 separation examination report noted the Veteran's tattoos and her feet were marked as abnormal, however the examiner indicated all of the Veteran's other body systems were normal upon examination.

The Veteran's VA treatment records and do not include any complaints, treatment, or diagnoses related to the Veteran's hips.

During a June 2014 independent medical examination by Dr. R.A.H., the Veteran complained of pain in her feet, ankles, and back.  Dr. R.A.H. opined that the Veteran has a thoracolumbar spine injury secondary to her service-connected foot injuries as a result of her altered gait mechanics, which results in thoracolumbar spine pain and exacerbated pain activities including sacroiliac joint pain.  The June 2014 examination report does not include any complaints by the Veteran regarding her hips, or any findings regarding the Veteran's hips upon examination.

The Veteran's private treatment records from Dr. S.J.W. do not appear to include any complaints, treatment, or diagnoses related to the Veteran's hips.  In an October 2015 letter, Dr. S.J.W. summarized her treatment of the Veteran since 2010.  Dr. S.J.W. noted the Veteran's continuing foot pain, and stated her working diagnoses were hallux valgus of both feet, causalgia with Raynaud's syndrome, neurosensory loss (peripheral neuropathy), plantar fasciitis, metatarsalgia, and sacroiliac dysfunction related to gait.  Dr. S.J.W. did not indicate any hip symptoms or diagnoses.

The Veteran testified before the Board in November 2015 that she has pain in her low back and hips, and that the hip pain goes hand-in-hand with the back pain.  She testified the pain began about six or seven years prior and has gotten progressively worse, and she believes the problem with her hips is due to the way she walks because of her service-connected foot problems as she kind of shuffles her feet and will limp.

During the April 2016 VA hip examination; the VA examiner indicated she had reviewed the evidentiary record.  The examiner noted the Veteran's report that her hip symptoms began in 2005 with a gradual onset of her bilateral hips aching, and the condition has gotten worse.  The Veteran reported more frequent pain, more intense pain, waking at night, and she reported her hips are often not level when her leg lengths are checked.  The Veteran did not report flare-ups, but stated that her hip pain affects her ability to work, walk, sleep, or exercise, and that the hip pain worsens with activity.  

Upon examination, the range of motion of the Veteran's right and left hips were measured as normal, with no pain noted upon range of motion examination.  There was no objective evidence of localized tenderness, pain on palpation of the joint or associated soft tissue, or of crepitus of either hip.  The Veteran was able to perform repetitive use testing, with no additional loss of function or range of motion of either hip after three repetitions.  The VA examiner reported the Veteran was not being examined immediately after repetitive use over time, but that the examination was neither medically consistent with or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The VA examiner found pain, weakness, fatigability, or incoordination did not limit the Veteran's functional ability with repeated use over time for either hip.  The Veteran's muscle strength was measured as normal for both hips, and no muscle atrophy was found.  The VA examiner stated the Veteran did not have a leg length discrepancy upon examination.  Finally, x-rays of the Veteran's hips were normal.

Following her review of the evidentiary record, and interview and examination of the Veteran, the April 2016 VA examiner opined that there is no diagnosis of a left or right hip condition because there is no pathology to render a diagnosis.  The examiner explained that the Veteran's "hip" pain is the posterior iliac crest and upper sacrum rather than the hip joints.

The Board finds that the preponderance of the competent and credible evidence of record is against finding the Veteran has a diagnosis of bilateral hip disabilities at any time during the appeal period.  The Veteran's treating VA physicians and Dr. S.J.W. have not provided a diagnosis of a hip disability.  No hip disabilities were found upon the June 2014 independent medical evaluation by Dr. R.A.H., which the Veteran described as a very thorough examination.  See November 2015 videoconference hearing testimony.  Following the April 2016 examination, the VA examiner was unable to render a diagnosis for a disability of either hip, but opined that the Veteran's reported hip pain is actually pain in her posterior iliac crest and upper sacrum, which the Board finds is consistent with the findings of Dr. S.J.W. and Dr. R.A.H. of sacroiliac dysfunction and pain, and the Veteran's testimony that her hip pain goes hand-in-hand with her back pain.  The Board notes service connection has been established for a back disability secondary to the Veteran's service-connected foot disabilities.  See February 2016 Board decision.

The Board has considered the Veteran's reports of bilateral hip pain related to an altered gait.  The evidence of record indicates the Veteran is a nurse, and therefore the Board affords her contentions as a medical professional more weight of probative value than those of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).  

Although the Board finds the Veteran's complaints of bilateral hip pain during the appeal period to be competent and credible medical evidence, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  The Board finds the Veteran's contentions regarding current bilateral hip disabilities are outweighed by the other medical evidence of record indicating the Veteran has not had a disability in either hip at any time during the pendency of this claim.  

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of a left and/or right hip disability at any time during the appeal period.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hip disabilities.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hip disabilities is denied.


REMAND

In the February 2016 remand, the Board noted that per that decision the Veteran was separately service connected for Raynaud's syndrome.  The Board instructed the AOJ to have a qualified VA evaluator review the evidentiary record, with attention to a December 2010 vascular lab report and April 2008 and May 2009 diagnoses of peripheral neuropathy of the feet.  The VA examiner was instructed to provide an opinion as to whether the Veteran has a vascular disability of the feet other than the service-connected Raynaud's syndrome.  If an additional vascular disability was diagnosed, the evaluator was to opine whether it is due to the Veteran's service or her service-connected disabilities.  

In April 2016, the Veteran was afforded a VA artery and vein conditions examination.  The VA examiner indicated she had reviewed the evidentiary record, and following the examination diagnosed peripheral vascular disease of the left foot.  The examiner stated there was no pathology to render a diagnosis for the right foot.  The April 2016 VA examiner noted multiple pieces of evidence, including a January 2010 VA examination report, a December 2010 letter from Dr. S.J.W., and a September 2009 VA podiatry note, all of which diagnosed Raynaud's syndrome.  However, the April 2016 VA examiner opined that the claimed condition is less likely than not incurred in or caused by service because there is not a diagnosis of Raynaud's syndrome, stating a January 2009 VA rheumatology consultation was negative for Raynaud's and the December 2009 VA vascular lab report did not diagnose Raynaud's.  The VA examiner also opined the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected conditions because plantar fasciitis and hallux valgus of the feet are not known to cause vascular disease.  The examiner noted these diagnoses were the service connected diagnosed upon a January 2015 VA examination.

The Board finds the April 2016 VA examiner's opinions inadequate upon which to base a decision.  First, the opinions are inadequate as to the requested opinion regarding direct service connection, because the VA examiner did not address the Veteran's contentions that her current vascular disability other than Raynaud's syndrome is related to being issued boots that were too small during basic training.  

Further, the Board finds this opinion is inadequate as to secondary service connection because the examiner appears to have based the opinion on an incorrect factual basis.  Although the evidence cited by the April 2016 VA examiner did not diagnose Raynaud's, other medical evidence of record, including that listed by the examiner in the medical opinion, has diagnosed Raynaud's syndrome, and service connection for Raynaud's syndrome had been established prior to the April 2016 VA examination.  Accordingly, an opinion is needed as to any relationship between the Veteran's current vascular condition of the feet and the service-connected Raynaud's syndrome.  

Finally, the April 2016 VA examiner did not address the Veteran's contentions regarding calcification of the arteries of her feet, or the findings upon July 2009 x-rays of calcified areas presumably due to phleboliths in both feet.  See July 2009 Tulsa VA Outpatient Clinic (OPC) primary care note; July 2009 foot x-ray reports.

Accordingly, on remand the Veteran should be afforded a new VA examination to determine the nature and etiology of any current vascular disability of the bilateral feet other than Raynaud's syndrome.

As a new VA examination is necessary, on remand the AOJ should also obtain any outstanding relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include any updated treatment records from Dr. S.J.W. from May 2015 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. S.J.W. as identified in the October 2015 letter to aid the Veteran in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. The AOJ should obtain all updated VA treatment records from March 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current vascular disability of the bilateral feet other than Raynaud's syndrome.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all vascular disabilities of the bilateral feet, other than Raynaud's syndrome, which are currently manifested, or which have been manifested at any time since September 2009.

The examiner should specifically address the Veteran's reported symptoms of burning, tingling, numbness, and temperature and color changes of her feet.

The examiner should address the Veteran's contention regarding calcification of the arteries of her feet, and the July 2009 Tulsa VA OPC x-ray findings of calcified areas in both feet presumably due to phleboliths.  

The examiner should also address the December 2009 Oklahoma VA Medical Center vascular lab report of a lower extremity arterial examination finding diminished toe PPG pulsations bilaterally suggesting small vessel involvement.

The examiner should address the diagnoses of peripheral neuropathy of the feet by Dr. S.J.W., and the assessments of neurosensory loss and indication of possible complex regional pain syndrome by Dr. R.A.H. in June 2014.

The examiner should also specifically address the diagnosis of peripheral vascular disease of the left foot upon VA examination in April 2016.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current vascular disability of the bilateral feet was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's contention that her current vascular disability is related to being issued and wearing boots that were too small throughout boot camp.  

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current vascular disability of the bilateral feet was caused by his service-connected Raynaud's syndrome?

The examiner should specifically note that entitlement to service connection for Raynaud's syndrome has been established, and the medical evidence of record includes diagnoses of Raynaud's syndrome.  See July 2010 VA examination report; March 2010 Dr. S.J.W. letter; January 2010 VA examination report; June 2008 Tulsa VA OPC primary care note; March 2006 VA examination report.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current vascular disability of the bilateral feet is aggravated by his service-connected Raynaud's syndrome?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


